DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/8/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, Examiner notes that the features upon which applicant relies (i.e., the extension part is inclined downward) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa (US 20030140406).
Regarding claim 1, Miwa discloses a flush toilet (1), comprising: 
a bowl part (3) that receives waste; 
a rim part (8) that is formed on a top of the bowl part; 
a water spout port (port of 2) that spouts a washing water (washing water flowing from 2) along the rim part; 
a bottom surface wall (shown in the annotated figure below) that is formed in such a manner that a height thereof increases (the height of the bottom surface wall shown in the annotated figure below increases in height) from a side (the side of the toilet in which 2 is disposed on) of the water spout port toward a front end (front end of 8) of the rim part, and forms a passing water channel (channel above the bottom surface wall shown in the annotated figure below) where the washing water flows; and 
an extension part (shown in the annotated figure below) that extends a water spout region (shown in the annotated figure below) where the washing water immediately after being spouted from the water spout port flows (after spouting from the port of 2, water immediately flows into the water spout region shown in the annotated figure below).


    PNG
    media_image1.png
    538
    736
    media_image1.png
    Greyscale

Regarding claim 2, Miwa discloses the extension part is formed below the water spout port (the extension part shown in the annotated figure above is below the port of 2).
Regarding claim 3, Miwa discloses the extension part is formed on an end part of the bottom surface wall on the side of the water spout port (the extension part shown in the annotated figure above is formed on the end of the bottom surface wall shown in the annotated figure above).
Regarding claim 4, Miwa discloses the extension part is sloped in such a manner (the extension part shown in the annotated figure above is sloped) that a side of the bowl part is lower than a side of the rim part (a side of 3 is lower than a side of 8).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754